UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit




                             No. 95-10241
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                                VERSUS


                         BENNY LAVERN COLLINS

                                                Defendant-Appellant.




            Appeal from the United States District Court
                 For the Northern District of Texas

                           (3:92-CR-141-R)

                          December 21, 1995

Before REYNALDO G. GARZA, KING, and EMILIO M. GARZA, Circuit
Judges.

     PER CURIAM:*

     Benny Collins was convicted of a Hobbs Act1 robbery and of

using a firearm while committing that robbery. He was sentenced to


    *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
     1
        18 U.S.C. § 1951(a).

                                  1
consecutive terms of 240 months for the robbery and 60 months for

the firearm offense.        At the time of sentencing, he was serving an

18 year sentence for other crimes he committed in California.                    The

district court ordered that his federal sentence run consecutive to

his California sentence.              Collins argues that the district court

erred in imposing the 240 month Hobbs Act robbery sentence to run

consecutive to the California sentence.2

     Collins argues that the district court erred in refusing to

apply U.S.S.G. § 5G1.3(c)(policy statement), which he contends

would have required the district court to impose the sentence to

run concurrent with the California sentence.                   Although a district

court   has   discretion         to    impose   a     sentence    concurrently      or

consecutively, 18 U.S.C. § 3584(a), this circuit requires district

courts to consider the applicable portions of the sentencing

guidelines in exercising that discretion.                United States v. Krout,

66 F.3d 1420, 1435 (5th Cir. 1995).                 In this case, the applicable

Sentencing Guideline is U.S.S.G. § 5G1.3(c)(policy statement),

which provides:

     . . . the sentence to the instant offense shall be
     imposed to run consecutively to the prior undischarged
     term of imprisonment to the extent necessary to achieve
     a reasonable incremental punishment for the instant
     offense.

Application    Note    3    to    U.S.S.G.      §    5G1.3(c)(policy    statement)

provides    guidance   in    determining        whether    a     consecutive   or   a

concurrent sentence achieves a reasonable incremental punishment.

        2
        Collins admits that, by statute, the 60 month firearms
sentence must run consecutive to the 240 month Hobbs Act robbery
sentence. See 18 U.S.C. § 924(c).

                                           2
Application Note 3 provides:

     . . . the court should consider a reasonable incremental
     penalty to be a sentence that approximates the total
     punishment that would have been imposed under § 5G1.2
     (Sentencing on Multiple Counts of Conviction) had all the
     offenses been federal offenses for which sentences were
     being imposed at the same time.

     The      district    court,     using         the   methodology         suggested   by

Application Note 3, determined that, had all the offenses been

federal offenses for which sentences were being imposed at the same

time, Collins would have received a 262 month sentence.                           However

the district      court     declined       to      apply     the   Application     Note 3

methodology, and imposed the sentence to run consecutively.                          This

consecutive sentence, when combined with the California sentence,

would result in Collins being incarcerated for considerably longer

than 262 months.

     Application Note 3's suggested methodology is advisory only.

United States v. Torrez, 40 F.3d 84, 87 (5th Cir. 1994).                                 The

district      court   has    the     discretion          to    reject    the    suggested

methodology, so long as it first considers the methodology's

possible      application      in        reaching        a    reasonable       incremental

punishment. United States v. Hernandez, 64 F.3d 179, 183 (5th Cir.

1995).     If the district court declines to follow the suggested

methodology, it must explain why it is doing so.                        Id.    As long as

it gives an adequate explanation, a district court is then free to

impose    a   sentence      that    it     believes          provides   an    appropriate

incremental punishment.            Id.

     In    the   instant     case,       the       district     court   considered       the

suggested methodology's possible application, and then declined to

                                               3
apply it.    The court explicitly stated its reason:   applying the

methodology would unduly complicate and prolong the sentencing

process.    The court also stated that the sentence was justified by

"the nature of the offense . . . and because of the defendant's

extensive criminal history." Both of these reasons are adequate to

justify the district court's rejection of Application Note 3's

suggested methodology.

     We therefore AFFIRM the district court.

AFFIRMED.




                                  4